                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 SANTOIN RUSSELL,
 #B88728,

                       Plaintiff,

 v.                                             Case No. 19-cv-00681-NJR

 WEXFORD HEALTH SOURCE, INC.,
 DR. AHMED,
 WARDEN BROOKHART,
 JOHN DOE, and
 JANDE DOE,

                       Defendants.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Santoin Russell, an inmate of the Illinois Department of Corrections

currently incarcerated at Stateville Correctional Center, brings this action for alleged

deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983 for events that

occurred at Menard Correctional Center (“Menard”) and Lawrence Correctional Center

(“Lawrence”). He seeks monetary damages.

       The First Amended Complaint is now before the Court for preliminary review

pursuant to 28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen

prisoner complaints to filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any

portion of a complaint that is legally frivolous, malicious, fails to state a claim upon which

relief may be granted, or asks for money damages from a defendant who by law is

immune from such relief must be dismissed. 28 U.S.C. § 1915A(b). At this juncture, the

factual allegations of the pro se complaint are to be liberally construed. Rodriquez v.

                                        Page 1 of 7
Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                            THE FIRST AMENDED COMPLAINT

       Russell alleges the following: On September 6, 2017, he was stabbed with a knife

above his left eye while at Menard. (Doc. 8, p. 6). Russell received stiches, but was not

given any pain medication by Jane Doe or John Doe. (Id.).

       The next day, on September 7, 2017, he was transferred to Lawrence. (Id.). After

arriving at Lawrence, he filed grievances and repeatedly complained about his pain,

swelling, and blurred vision, but did not receive treatment, specifically pain medication.

       On October 15, 2017, Dr. Ahmed stated that his symptoms were due to allergies

and prescribed Russell nasal spray. (Id. at p. 10). Dr. Ahmed did not give him any pain

medication, and he continued to experience pain, swelling, and blurred vision.

       On April 7, 2018, he was given ibuprofen, and on April 9, 2018, he was scheduled

to see a doctor, but the appointment was canceled. (Id. at p. 13). Because he was not

receiving treatment, on April 20, 2018, Russell went on a hunger strike, and then received

an x-ray, which came back negative. (Id. at p. 14). Russell continued to experience

swelling and blurred vision and asked for an MRI. The request was denied. (Id.).

       Nurse Stover treated Russell with ibuprofen and antibiotics for nerve damage

several weeks later. (Id.). Following the treatment for nerve damage everything healed,

but Russell still suffers from hearing loss in his left ear as a result of receiving delayed

diagnosis and medical care. (Id.).

                                       DISCUSSION

       Based on the allegations in the First Amended Complaint, the Court finds it

convenient to divide the claims into the following two Counts:

                                       Page 2 of 7
        Count 1:        Eighth Amendment claim of deliberate indifference against
                        Jane Doe and John Doe for failing to prescribe Russell pain
                        medication after he was stabbed while at Menard.

        Count 2:        Eighth Amendment claim of deliberate indifference against
                        Wexford Health Source, Dr. Ahmed, and Brookhart for
                        denying and delaying Russell treatment while at Lawrence
                        for nerve damage cause by being stabbed.

The parties and the Court will use these designations in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court. Any claim that is mentioned

in the First Amended Complaint but not addressed in this Order is considered

dismissed without prejudice as inadequately pled under the Twombly 1 pleading

standard.

                                            Counts 1 and 2

        Russell’s claim that Jane Doe and John Doe were deliberately indifferent for failing

to prescribe him pain medication at Menard, Count 1, survives screening. See Gutierrez v.

Peters, 111 F.3d 1364, 1371 (7th Cir. 1997) (“delays in treating painful medical conditions

that are not life-threatening can support Eighth Amendment claims.”).

        Furthermore, Russell alleges that Wexford Health Source’s (“Wexford”) policy of

considering costs when determining whether to provide care resulted in his inadequate

care (Doc. 8, p. 16), and that Warden Brookhart was deliberately indifferent to his medical

needs because he spoke with her and sent her an emergency grievance, but she ignored

his requests for treatment. Both these allegations are sufficient for Count 2 to survive



1
  Bell Atlantic Corp. v Twombly, 550 U.S. 544, 570 (2007). This includes allegations against individuals not
identified as defendants in the case caption. The Court will not treat parties not listed in the caption as
defendants, and any claims against them are dismissed without prejudice. See Myles v. United States, 416
F.3d 551, 551–52 (7th Cir. 2005) (to be properly considered a party a defendant must be “specif[ied] in the
caption”).

                                              Page 3 of 7
screening against Wexford and Brookhart. See Perez v. Fenoglio, 792 F.3d 768, 780, 781-82

(7th Cir. 205). Finally, Count 2 survives screening against Dr. Ahmed, who Russell claims

misdiagnosed him with allergies and failed to treat his continuous pain. See Gutierrez, 111

F.3d at 1371.

                      IDENTIFICATION OF UNKNOWN DEFENDANTS

       As previously noted, Russell will be allowed to proceed with Count 1 against Jane

Doe and John Doe, but these individuals must be identified with particularity before

service of the First Amended Complaint can be made. Russell will have the opportunity

to engage in limited discovery to ascertain their identity. Rodriguez v. Plymouth Ambulance

Serv., 577 F.3d 816, 832 (7th Cir. 2009). In that vein, the warden of Menard Correctional

Center, Alex Jones, will be added to the docket in his official capacity only and shall be

responsible for responding to discovery aimed at identifying these unknown defendants.

Once the names of these individuals are discovered, Russell shall file a motion to

substitute each newly identified defendant in place of the generic designations in the case

caption and throughout the First Amended Complaint.

                                      DISPOSITION

       For the reasons set forth above, the First Amended Complaint survives

preliminary review pursuant to 28 U.S.C. § 1915A. Count 1 shall proceed against Jane

Doe and John Doe, and Count 2 shall proceed against Wexford, Dr. Ahmed, and

Brookhart. The Clerk of Court is DIRECTED to ADD the warden of Menard Correctional

Center, Alex Jones, as a defendant in his official capacity only for the purpose of

identifying the unknown defendants.

       The Clerk of Court shall prepare for Alex Jones (official capacity only), Wexford,

                                       Page 4 of 7
Dr. Ahmed, Brookhart, and Jane Doe and John Doe (once identified): (1) Form 5 (Notice

of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of

Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the First

Amended Complaint (Doc. 8) and this Memorandum and Order to Defendants’ place of

employment as identified by Russell. If a defendant fails to sign and return the Waiver of

Service of Summons (Form 6) to the Clerk within 30 days from the date the forms were

sent, the Clerk shall take appropriate steps to effect formal service on that defendant, and

the Court will require that defendant pay the full costs of formal service, to the extent

authorized by the Federal Rules of Civil Procedure.

       With respect to a defendant who no longer can be found at the work address

provided by Russell, the employer shall furnish the Clerk with that defendant’s current

work address, or, if not known, his or her last known address. This information shall be

used only for sending the forms as directed above or for formally effecting service. Any

documentation of the address shall be retained only by the Clerk. Address information

shall not be maintained in the court file or disclosed by the Clerk.

       Service shall not be made on Jane Doe or John Doe until such time as Russell has

identified them by name in a properly filed motion for substitution. Russell is ADVISED

that it is his responsibility to provide the Court with the names and service addresses for

these individuals.

       With the exception of Jones, Defendants are ORDERED to timely file an

appropriate responsive pleading to the First Amended Complaint and shall not waive

filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant to Administrative Order No.

244, Defendants need only respond to the issues stated in this Merit Review Order.

                                       Page 5 of 7
       Jones is ORDRED to timely enter his appearance, but he does not need to file an

Answer or other responsive pleading. Once Jones enters his appearance, the Court will

enter a discovery order setting guidelines for identifying the unknown defendants. Jones

will be responsible for responding to discovery requests aimed at identifying the

unknown defendants propounded in accord with this discovery order.

       IT IS FURTHER ORDERED that if judgment is rendered against Russell, and the

judgment includes the payment of costs under Section 1915, he will be required to pay

the full amount of the costs, even though his application to proceed in forma pauperis was

granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Russell is ADVISED that he is under a continuing obligation to keep the

Clerk of Court and each opposing party informed of any change in his address; the Court

will not independently investigate his whereabouts. This shall be done in writing and not

later than 7 days after a transfer or other change in address occurs. Failure to comply with

this order will cause a delay in the transmission of court documents and may result in

dismissal of this action for want of prosecution. See FED. R. CIV. P. 41(b)

       IT IS SO ORDERED.

       DATED: February 18, 2020


                                                  ____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                          Page 6 of 7
                                  NOTICE TO PLAINTIFF

      The Court will take the necessary steps to notify the appropriate defendants of

your lawsuit and serve them with a copy of your complaint. After service has been

achieved, the defendants will enter their appearance and file an Answer to the complaint.

It will likely take at least 60 days from the date of this Order to receive the defendants’

Answers, but it is entirely possible that it will take 90 days or more. When all of the

defendants have filed Answers, the Court will enter a Scheduling Order containing

important information on deadlines, discovery, and procedures. Russell is advised to

wait until counsel has appeared for the defendants before filing any motions, to give the

defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature.

Russell need not submit any evidence to the Court at his time, unless otherwise directed

by the Court.




                                       Page 7 of 7
